Name: Commission Regulation (EC) No 2239/2002 of 16 December 2002 amending Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  distributive trades;  economic policy
 Date Published: nan

 Avis juridique important|32002R2239Commission Regulation (EC) No 2239/2002 of 16 December 2002 amending Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powder Official Journal L 341 , 17/12/2002 P. 0012 - 0012Commission Regulation (EC) No 2239/2002of 16 December 2002amending Regulation (EC) No 214/2001 laying down detailed rules for the application of Council Regulation (EC) No 1255/1999 as regards intervention on the market in skimmed-milk powderTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), in particular Article 10 thereof,Whereas:(1) Article 21 of Commission Regulation (EC) No 214/2001(3), amended by Regulation (EC) No 1931/2002(4), limited the quantity of skimmed-milk powder put up for sale by the Member States' intervention agencies to that taken into storage before 1 April 2002.(2) Given the current market situation, which is characterised by low seasonal production, more skimmed-milk powder should be released to the market from public storage.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1In Article 21 of Regulation (EC) No 214/2001, "1 April 2002" shall be replaced by "1 May 2002".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 16 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 37, 7.2.2001, p. 100.(4) OJ L 295, 30.10.2002, p. 7.